Case 1:21-cv-06412-RLY-TAB Document 4 Filed 04/13/21 Page 1 of 3 PageID #: 40




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND
 PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −138)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
 the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 384 additional action(s)
 have been transferred to the Southern District of Indiana. With the consent of that court, all such
 actions have been assigned to the Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Southern District of Indiana and assigned to
 Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
 consent of that court, assigned to the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:


             Apr 13, 2021
                                                        John W. Nichols
                                                        Clerk of the Panel
Case 1:21-cv-06412-RLY-TAB
         Case ILN/1:21-cv-01459
                             Document
                                Document
                                      4 Filed
                                         4 Filed
                                              04/13/21
                                                  04/13/21
                                                        Page
                                                           Page
                                                             2 of23of
                                                                   PageID
                                                                      3   #: 41




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                               MDL No. 2570



                     SCHEDULE CTO−138 − TAG−ALONG ACTIONS



    DIST      DIV.      C.A.NO.      CASE CAPTION


  CALIFORNIA CENTRAL

    CAC        5       21−00409      Steven J. Quiroz v. Cook Incorporated et al
    CAC        5       21−00484      Judy Magante v. Cook Incorporated et al
    CAC        8       21−00380      Ziad Gammoh v. Cook Incorporated et al

  CALIFORNIA NORTHERN

    CAN        3       20−09366      Davis v. Cook Group, Inc. et al

  CALIFORNIA SOUTHERN

    CAS        3       21−00403      Giddens v. Cook Incorporated et al

  FLORIDA MIDDLE

    FLM        2       21−00263      Stuller v. Cook Incorporated et al

  GEORGIA NORTHERN

    GAN        1       21−00857      Ginther v. Cook Incorporated et al

  HAWAII

     HI        1       21−00165      Davidson v. Cook Incorporated, et al.

  ILLINOIS NORTHERN

    ILN        1       21−01459      Melendez v. Cook Incorporated et al

  MARYLAND

    MD         1       21−00686      Redington v. Cook Incorporated et al

  MICHIGAN EASTERN
Case 1:21-cv-06412-RLY-TAB
         Case ILN/1:21-cv-01459
                             Document
                                Document
                                      4 Filed
                                         4 Filed
                                              04/13/21
                                                  04/13/21
                                                        Page
                                                           Page
                                                             3 of33of
                                                                   PageID
                                                                      3   #: 42

    MIE        2       21−10539      Lewis v. Cook Group Incorporated et al

  MINNESOTA

    MN         0       21−00702      Sarff v. Cook Incorporated et al

  MISSOURI EASTERN

    MOE        4       21−00322      Lahai−Pumagoi et al v. Cook Incorporated et al

  NEVADA

     NV        2       21−00392      Phillips v. Cook Incorporated et al

  NEW JERSEY

     NJ        2       21−03560      JUNIOUS v. COOK INCORPORATED et al

  NEW YORK EASTERN

    NYE        2       21−01727      Leonardi v. Cook Incorporated et al

  OHIO NORTHERN

    OHN        1       21−00254      Huber v. Cook Group, Inc., et al

  OKLAHOMA WESTERN

    OKW        5       21−00208      Normand v. Cook Group Inc et al

  WASHINGTON WESTERN

   WAW         3       21−05161      Phillips v. Cook Group Incorporated et al

  WISCONSIN EASTERN

    WIE        1       21−00386      Boyer v. Cook Medical LLC et al
